Citation Nr: 1709812	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served in the Army National Guard from September 10, 1963 to September 12, 1963, June 1964 to December 1964, December 1979 to December 1980.  He also had active duty service with the U.S. Army from July 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue was previously remanded by the Board in August 2015 for additional development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected disabilities, particularly his neck disability, render him unemployable.  

Although the Veteran did not complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the record indicates that the Veteran retired December 19, 2010.  See VA treatment record dated March 1, 2011.  The Veteran asserts this was a forced retirement due to his neck condition.  See VA neck examination dated November 2014.  Thus, unemployability is shown beyond December 19, 2010.  

For the period prior to September 27, 2011, the Veteran was service-connected for a neck disability (30 percent disabling), bilateral hearing loss disability (20 percent disabling), low back disability (10 percent disabling), a residual sprain of the ankles (noncompensable), and a left hip surgical scar (noncompensable).  The Veteran did not meet the threshold requirements under 38 C.F.R. § 4.16(a) as his combined disability rating was 40 percent.  

Beyond September 27, 2011, the Veteran is service-connected for a neck disability (30 percent disabling), bilateral hearing loss disability (20 percent disabling), low back disability (20 percent disabling), bilateral lower extremity radiculopathy (each 20 percent disabling), tinnitus (10 percent disabling, effective October 27, 2014), left upper extremity radiculopathy (20 percent disabling, effective November 5, 2014), residual sprain of the ankles (noncompensable), and a left hip surgical scar (noncompensable).  The Veteran meets the percentage requirements for a schedular TDIU for the entire period beyond September 27, 2011.  As of September 27, 2011, the Veteran had a combined disability rating of 70 percent and a single disability rating of greater than 40 percent, when considering diseases of common etiology and the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.26.  

There is some indication the Veteran may have been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  For example, the January 2012 VA lumbar spine examiner stated the Veteran was incapable of manual labor.  The November 2014 VA cervical spine examiner indicated that the Veteran's neck condition has a significant impact on the ability to work.  It was detailed that the Veteran's neck condition severely limited his activity, mobility was severely compromised, and he could not do any sitting or standing for prolonged periods.  He had to change positions every 10 minutes when sitting or standing.  He was unable to do household tasks, yard work and so on.  Driving could also be difficult at times.  Although the record currently indicates an impact on physical employment and some impact on sedentary employment, it remains unclear whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  Therefore, the Veteran should be scheduled for a VA examination to determine the functional impairment caused solely by his service-connected conditions.  

Although the Veteran does not meet the percentage threshold requirements for TDIU prior to September 27, 2011, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  After development upon remand, if there is evidence of unemployability due solely to service-connected disabilities, then the case should be submitted to the Director of Compensation Service, for extra-schedular consideration of a TDIU, for the period prior to September 27, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to complete and return a VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact the service-connected disabilities for the period prior to September 27, 2011 (neck condition, low back condition, bilateral hearing loss, residual sprain of the ankles, left hip surgical scar) and the period beyond September 27, 2011 (neck condition, low back condition, bilateral lower extremity radiculopathy, bilateral hearing loss, tinnitus (effective October 27, 2014), left upper extremity radiculopathy(effective November 5, 2014), residual sprain of the ankles, left hip surgical scar) have on the Veteran's employability.  In describing the impact his service-connected disabilities have on the Veteran's ability to engage in substantially gainful employment, the examiner should not consider the Veteran's age or any impairment caused by his non-service connected disabilities.  

The claims file must be made available for review by the examiner.  The examiner should provide the rationale for all opinions expressed.

3.  Thereafter, if there is evidence of unemployability for the period prior to September 27, 2011 due solely to service-connected disabilities, and the claim is not granted, then the matter should be submitted to the Director of Compensation Service, for extraschedular consideration of TDIU.  Any threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

4.  After the development has been completed, adjudicate the claim for TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




